


110 HR 6080 IH: HUBZone Equity for Distressed

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6080
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to expand the ability of
		  suburban areas to be HUBZones.
	
	
		1.Short titleThis Act may be cited as the
			 HUBZone Equity for Distressed
			 Communities Act.
		2.Equity for suburban
			 HUBZonesSection 3(p)(4) of
			 the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at the end
			 the following:
			
				(E)Qualified
				suburban areaThe term qualified suburban area
				means any village, city, town, economic development area governed by a public
				authority, district, or other unit of general local government—
					(i)located in a
				county that includes, or is located in, a metropolitan statistical area (as
				defined in section 143(k)(2)(B) of the Internal Revenue Code of 1986);
				and
					(ii)that meets the
				income or unemployment qualifications under subparagraph
				(B)(ii).
					.
		
